IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0199
                                Filed April 14, 2021


BALAH H. RUSHING,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      The applicant appeals the denial of his third application for postconviction

relief. AFFIRMED.



      Peter M. Sand, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee, State.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


GREER, Judge.

        Balah Rushing appeals the denial of his third application for postconviction

relief (PCR).    In all three PCR applications, Rushing sought a remand for

resentencing to consider whether imposition of a mandatory minimum sentence

was appropriate given his age at the time of the criminal conduct. The district court

summarily dismissed his third application for PCR finding it was barred by res

judicata. Rushing argues res judicata should not apply because he never had an

opportunity “to generate a record and get a hearing on the merits.” We agree with

the district court. We find Rushing’s third application for PCR is barred by res

judicata because his PCR claims have been raised and rejected in two prior

postconviction actions. Thus, we affirm the denial of his PCR application.

Background Facts and Proceedings.

        In 2014, Rushing threatened a taxi driver at gun point and demanded a free

ride.   At the time, he was eighteen years and seven months old.            Rushing

eventually pled guilty to second-degree robbery, in violation of Iowa Code section

711.1 (2014). He was sentenced to ten years in prison and was required to serve

a mandatory minimum of seven years to be eligible for parole or work release

pursuant to Iowa Code section 901.12 . Rushing did not appeal his conviction.

        Rushing filed his first PCR application in February 2015, arguing the

mandatory minimum sentence imposed was “unlawful due to his young age

and . . . in violation of due process and the cruel and unusual punishment clauses

in the Iowa Constitution and the United States Constitution.” Rushing v. State, No.

15-1388, 2017 WL 1102745, at *1 (Iowa Ct. App. June 28, 2017). Rushing’s

application was denied. On appeal, Rushing asked that we extend the holding of
                                         3

Lyle1 to youthful offenders under age twenty-one. While that appeal was pending

Rushing filed his second application for PCR.2 In March 2017, this court affirmed

the denial of his first PCR application. See id.

       In September 2019, Rushing filed his third PCR application, again

requesting we extend the holding of Lyle. The State responded by filing a motion

for summary judgment arguing Rushing’s claim is barred by the doctrine of res

judicata. The district court granted the State’s request for summary judgment and

dismissed Rushing’s third PCR application on res judicata grounds. He appeals.

Standard of Review.

       We may review a challenge that a sentence is illegal at any time. Lyle, 854

N.W.2d at 382; see also Iowa R. Crim. P. 2.23(5)(a). “[W]e review a grant of a

motion to dismiss a PCR petition for correction of errors at law.” Allison v. State,

914 N.W.2d 866, 870 (Iowa 2018) (citation omitted).

Res Judicata.

       In its analysis of the third PCR application, the district court applied the

doctrine of res judicata.   “The doctrine of res judicata prevents a party from

relitigating a claim or issue that has already been determined by a final judgment.”

George v. D.W. Zinser Co., 762 N.W.2d 865, 868 (Iowa 2009). For res judicata to



1 State v. Lyle, 854 N.W.2d 378, 404 (Iowa 2014) held
        [A]rticle I, section 17 of the Iowa Constitution forbids a mandatory
        minimum sentencing schema for juvenile offenders that deprives the
        district court of the discretion to consider youth and its attendant
        circumstances as a mitigating factor and to impose a lighter
        punishment by eliminating the minimum period of incarceration
        without parole.
2 The district court dismissed Rushing’s second application on summary judgment

in July 2019.
                                          4


apply, the following must be established: “(1) The parties in the first and second

action were the same; (2) the claim in the second suit could have been fully and

fairly adjudicated in the prior case; and (3) there was a final judgment on the merits

in the first action.” Arnevik v. Univ. of Minn. Bd. Of Regents, 642 N.W.2d 315, 319

(Iowa 2002).

       First, the parties in all three PCR filings are the same. As for the issues

adjudicated, Rushing filed his first PCR application in February 2015, arguing his

sentence was “unlawful due to his young age and . . . in violation of due process

and the cruel and unusual punishment clauses in the Iowa Constitution and the

United States Constitution.” Rushing, 2017 WL 1102745, at *1. Rushing relied

on our supreme court’s holding in Null for his argument.3 See 836 N.W.2d at 76–

77. The district court denied Rushing’s claim and granted the State’s motion for

summary judgment, observing “Null and its progeny have only applied to juvenile

offenders.” Rushing, 2017 WL 1102745, at *1. Rushing appealed, asking this

court to “exercise its independent judgement” and extend the Lyle holding to

“youthful offenders under age twenty-one.” Id. This court denied Rushing relief

because of “controlling supreme court precedent” that was inconsistent with

Rushing’s claim. Id.

       In August 2015, Rushing filed his second PCR application. He raised the

same claim rejected in his first application.      The State moved for summary


3 In State v. Null, 836 N.W.2d 41, 76-77 (Iowa 2013), our supreme court held, “[A]
52.5–year minimum prison term for a juvenile based on the aggregation of
mandatory minimum sentences for second-degree murder and first-degree
robbery triggers the protections . . . afforded under Miller,” where the Supreme
Court required an examination of the “hallmark features of youth” before imposing
a life sentence. See Miller v. Alabama, 567 U.S. 460, 477-78 (2012).
                                         5


judgment, arguing the challenge was barred by res judicata. The district court

granted summary judgment for the State, noting Rushing conceded he “made the

identical argument in a previous [PCR] proceeding.” Because of the preclusive

effect of the earlier case, the court dismissed the action. No appeal followed.4

       Now in his third PCR application, Rushing once again asserts he should be

resentenced with no mandatory minimum based on an extension of Lyle. This time

he points to scientific claims as well as authority from other jurisdictions that, if

followed in Iowa, would reduce his sentence. The district court granted the State’s

motion to dismiss. Recognizing the claims to be the same, the district court found

Rushing’s arguments were barred by res judicata because of the prior rulings in

the other PCR application proceedings.

       On appeal, Rushing challenges the denial of his PCR application, arguing

the “Lyle limitation”5 was not meant to forever bar his argument for extending the

Null or Lyle holdings, and that courts cannot bar a good faith argument for

extending these holdings. Rushing again asks us to extend the application of Lyle

to young adult criminal offenders. This argument, however, was already litigated

by Rushing in his first two PCR applications, and both times the applications were

rejected because his claim was contrary to existing legal precedent. See Arnevik,


4 In September 2017, Rushing moved to correct an illegal sentence, but the motion
was denied by the district court. Rushing appealed, and our supreme court treated
it as a petition for writ of certiorari and denied the petition.
5 The “Lyle limitation” refers to the supreme court’s statement that

        [O]ur holding today has no application to sentencing laws affecting
        adult offenders. Lines are drawn in our law by necessity and are
        incorporated into the jurisprudence we have developed to usher the
        Iowa Constitution through time. This case does not move any of the
        lines that currently exist in the sentencing of adult offenders.
Lyle, 854 N.W.2d at 403.
                                         6


642 N.W.2d at 319. Moreover, in other cases, this court has been asked to extend

the holding of Lyle and has refused to do so.6

       Still, Rushing argues that although he has raised the issue before, he has

not been allowed to generate a record as to why Lyle should be extended.

Recently, this court rejected a similar claim to Rushing’s in State v. Claybon,

No. 18-0695, 2020 WL 1879630, at *1 (Iowa Ct. App. Apr. 15, 2020).7 Because

Rushing’s argument involves a determination supported by legal precedent, and

because the elements of res judicata are satisfied, we decline to take another look.

SeeState v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014) (“Generally, it is the role

of the supreme court to decide if case precedent should no longer be followed.”);

see also Holmes v. State, 775 N.W.2d 733, 735 (Iowa Ct. App. 2009) (“A [PCR]

proceeding is not intended as a vehicle for relitigation, on the same factual basis,

of issues previously adjudicated, and the principle of res judicata bars additional

litigation on this point.”) (quoting State v. Wetzel, 192 N.W.2d 762, 764 (Iowa

1971)).

Conclusion.

       We affirm the district court ruling denying Rushing’s third PCR application.

       AFFIRMED.




6 See, e.g., State v. McClain, No. 19-0209, 2020 WL 824144, at *1–2 (Iowa Ct.
App. Feb. 19, 2020) (collecting cases in which the Iowa Court of Appeals declined
to extend the reasoning of Lyle to an adult offender).
7 In Claybon, the defendant argued the court should have appointed an expert “to

present testimony on the most recent studies regarding the development of the
human brain.” 2020 WL 1879630, at *1. This court held that since there were no
Iowa cases suggesting that the Lyle protections would be extended to adult
offenders under the right scientific record, Claybon was not entitled to relief. Id.